Citation Nr: 1047788	
Decision Date: 12/23/10    Archive Date: 12/30/10

DOCKET NO.  09-06 929A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, 
South Dakota


THE ISSUES

1. Entitlement to service connection for a cervical spine 
disability.

2. Entitlement to service connection for a thoracic spine 
disability.

3. Entitlement to service connection for a lumbar spine 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel


INTRODUCTION

The appellant had active service from May 1998 to May 2002.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from an April 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South 
Dakota.

In March 2010, a Travel Board hearing was held before the 
undersigned Veterans Law Judge and a transcript of that hearing 
is of record.
  

FINDINGS OF FACT

1. A bulging annulus C3-6 with spondylosis and degenerative 
changes of the cervical spine have been shown by the probative 
evidence of record to be related to the appellant's active 
service.

2. A chronic superior endplate compression fracture at T3, and 
T9-10 posterior disc protrusion, of the thoracic spine have been 
shown by the probative evidence of record to be related to the 
appellant's active service.

3. A L4-5 disc bulge and L5-S1 disc protrusion of the lumbar 
spine have been shown by the probative evidence of record to be 
related to the appellant's active service.




CONCLUSIONS OF LAW

1.  A bulging annulus C3-6 with spondylosis and degenerative 
changes of the cervical spine were incurred in active service.  
38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309 (2010).

2.  A chronic superior endplate compression fracture at T3, and 
T9-10 posterior disc protrusion of the thoracic spine were 
incurred in active service.  38 U.S.C.A. §§ 1110, 5103, 5103A 
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2010).

3.  A L4-5 disc bulge and L5-S1 disc protrusion of the lumbar 
spine were incurred in active service.  38 U.S.C.A. §§ 1110, 
5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
appellant's claims folder.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, each piece of evidence of record.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have to 
discuss each piece of evidence).  The analysis below focuses on 
the most salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claim.  The appellant must not 
assume that the Board has overlooked pieces of evidence that are 
not explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
appellant).

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act (VCAA)

The claims have been granted, as discussed below.  As such, the 
Board finds that any error related to VA's duties to notify and 
assist, under the VCAA, is moot.  See 38 U.S.C. §§ 5103, 5103A 
(West 2002); 38 C.F.R. § 3.159 (2010); Mlechick v. Mansfield, 503 
F.3d 1340 (2007).

II. Legal Criteria

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110 , 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  
For the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time.  38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after discharge 
is required to support the claim.  Id.  Evidence of a chronic 
condition must be medical, unless it relates to a condition to 
which lay observation is competent.  See Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).  Service connection may also be granted 
for any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in service.  
See 38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical or, in 
certain circumstances, lay evidence of (1) a current disability; 
(2) an in-service incurrence or aggravation of a disease or 
injury; and (3) a nexus between the claimed in- service disease 
or injury and the present disability.  Davidson v. Shinseki, 581 
F.3d 1313 (Fed. Cir. 2010).

Where a Veteran served continuously for 90 days or more during a 
period of war, or during peacetime service after December 31, 
1946, and arthritis becomes manifest to a degree of 10 percent or 
more within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred in 
or aggravated by service, even though there is no evidence of 
such disease during the period of service. This presumption is 
rebuttable by affirmative evidence to the contrary.   38 U.S.C.A. 
§§ 1101, 1112, 1113, 1110, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309 
(2010).  

III. Analysis

The appellant contends that he has cervical, thoracic and lumbar 
spine disabilities that are causally related to service.  A 
January 2008 private MRI report of the cervical spine reflects 
the appellant had a mild bulging annulus at C3-6 with multilevel 
cervical spondylosis.  A May 2009 VA examination X-ray report 
reflects that the appellant's cervical spine had slight 
straightening of the curvature with minimal degenerative change.  
The Board acknowledges that the first element for service 
connection has been met for the appellant's claim for entitlement 
to service connection for a cervical spine disability.

The January 2008 MRI report reflects that the appellant had a 
small posterior disc protrusion at T9-10, and a chronic minimal-
mild superior endplate compression fracture at the T3 vertebra.  
The May 2009 VA X-ray report reflects that the appellant's 
thoracic spine had slight straightening of the curvature with 
minimal degenerative change.  The Board acknowledges that the 
first element for service connection has been met for a thoracic 
spine disability.

The January 2008 MRI report reflects that the appellant's lumbar 
spine had a L4-5 disc bulge, and a broad-based small right 
posterolateral disc protrusion at L5-S1.  The May 2009 VA X-ray 
report reflects that the appellant's lumbar spine had mild 
rotoscoliosis.  Thus, the Board acknowledges that the first 
element of a service connection claim has been met for the 
appellant's claim for service connection for a lumbar spine 
disability.

The appellant's November 1997 report of physical examination upon 
enlistment reflects that his spine was normal.  The appellant's 
DD Form 214 and his March 2010 hearing testimony reflects that 
his military occupational specialty (MOS) was aviation 
ordinanceman.  In a March 2000 medical surveillance 
questionnaire, the appellant indicated that a potential hazard of 
his job as an aviation ordinanceman was back pain from standing 
up for long periods of time.  In a March 2002 report of medical 
assessment, the appellant noted that he had suffered from 
recurring back pain while on active duty for which he did not 
seek medical care.  A March 2002 VA treatment record notes that 
the appellant's last physical examination was in November 1997, 
and reflects that he had no interval history from the last 
physical examination and he had no acute or chronic medical 
condition.  The record reflects that there was no focused 
physical examination.  

A January 2008 private medical record reflects that the appellant 
reported neck pain.  As noted above, the January 2008 MRI of the 
cervical spine reflected a mild bulging annulus at C3-6, and 
multilevel mild cervical spondylosis, with no evidence of 
cervical spinal canal  stenosis.  A January 2008 x-ray report 
reflects that the appellant reported having thoracolumbar spine 
pain for approximately seven years.  He reported right-sided 
lumbar pain radiating to the buttocks.  The x-ray report reflects 
that the appellant's thoracic spine and lumbar spine were normal.  
However, as noted above, the January 2008 MRI report indicates 
the appellant had a chronic minimal-mild superior endplate 
compression fracture in the thoracic spine at T3, a small 
posterior disc protrusion at T9-10, a L4-5 disc bulge and broad-
based small right posterolateral disc protrusion at the L5-S1 
vertebrae,.

A July 2008 private medical record reflects that the appellant 
reported neck pain, thoracic spine pain, and lumbar spine pain.  
The appellant reported that he had constant low back pain and 
right buttock pain with intermittent numbness and tingling.  A 
July 2008 private medical record notes that the appellant 
reported his pain began for no apparent reason in 2001 when he 
was in the Navy and had a lifting job.  He reported that the pain 
gradually worsened and he had severe pain episodes during lifting 
activities.  The appellant reported he had no prior treatment for 
these symptoms.   In another July 2008 private medical record he 
indicated he had pain of 3/10 in his low back, mid back, upper 
back and neck.  

A September 2008 private medical record reflects that the 
appellant reported he had pain of 4/10 in his upper neck and 
head.  He reported waking up having "tweaked" his neck about a 
month ago, which had finally gotten better in the last week.  He 
also reported that he had shoulder pain from his neck that 
resolved in the last week.  

A March 2009 letter from J.C.C., M.D., states that the appellant 
had been a patient of his since October 2007 and that he had 
complained of pain in the lower back, right buttock, thoracic 
spine and neck since working as an aviation ordinanceman.  Dr. 
J.C. noted that the appellant reported on discharge that he had 
"reoccurring back pain," but this was not followed up.  Dr. 
J.C. stated that the appellant had continuous pain since that 
time.  He noted that January 2008 MRI showed the appellant had 
some degenerative disc disease of the cervical spine.  Dr. J.C. 
stated that he believed there was every indication that the back 
pain and MRI findings were related to the heavy lifting that was 
done in service.  Dr. J.C. stated that the appellant had no other 
history of injury before or after service, and he would support 
the appellant's claim that this is service related.  In the March 
2010 hearing, the appellant stated that he showed Dr. J.C. 
pictures illustrating his MOS, but did not indicate that Dr. J.C. 
reviewed his claims folder or service treatment records.  (See 
Tr. at p. 16).

The appellant was seen for a VA examination in May 2009.  The VA 
examiner reviewed the appellant's claims folder, including his 
service treatment records and private medical records.  The May 
2009 VA examination report reflects that the appellant reported 
that his hands slipped while he was loading a missile and the 
missile hit the top of his head.  He reported that it felt like a 
crushing blow, but he continued loading the missile, rubbed his 
neck and moved on.  The appellant reported that over the next 
year he had simple pain in his neck all the time.  He reported 
that he took Motrin for the pain, but did not report it to 
military personnel.  He reported continuous neck pain since the 
military.  

The May 2009 VA examination report reflects that the appellant 
reported that while he was repetitively loading heavy bombs in 
service he felt the initial strain in his back.  He reported 
feeling an electrical shock like ping in his lower back.  He 
stated that he did not go in for evaluation or treatment for back 
pain, but took Motrin and drank alcohol.  He noted that he did 
not have his low back evaluated medically prior to leaving the 
military, but mentioned it on his separation physical.

The May 2009 VA examiner noted that the appellant's service 
treatment records were silent for a specific report of neck pain 
or treatment for a neck condition.  The VA examiner noted that 
the appellant's one time report of back pain in his separation 
physical in March 2002 was not specific to the neck.  The VA 
examiner also noted that there was no report of evaluation or 
treatment for a cervical spine condition from military discharge 
in 2002 to 2007, a roughly five year time frame.  The VA examiner 
stated that although the appellant submitted information showing 
repetitive lifting as part of his military work, his service 
treatment records indicate he was fit for duty and had no report 
of neck pain during military service.  He had multiple above 
average performance evaluations.  Finally, the VA examiner noted 
that risk factors for the development of degenerative disc 
disease of the cervical spine are numerous including trauma 
(blunt or from repetitive motions) as well as smoking (the 
appellant's notes indicate he smoked in service) as well as 
genetic factors.  In a June 2009 addendum to the May 2009 VA 
examination report, the VA examiner opined that the appellant's 
cervical spine disability was less likely as not caused by or a 
result of his military duties.  

The May 2009 VA examiner also found that it was less likely as 
not that the appellant's T3 compression fracture was caused and 
thoracolumbar spine disabilities were caused by or a result of 
his military duties.  See June 2009 addendum to May 2009 VA 
examination report.  The VA examiner noted that the appellant's 
military duties included lifting and repetitive type moves, 
however, during his military career he did not report any back 
symptoms until his separation physical.  The VA examiner noted 
that the objective portion of the 2002 examination reported no 
back abnormalities.  The VA examiner noted that the etiology of 
degenerative disc disease of the lumbar spine includes risk 
factors other than repetitive lifting, such has smoking, genetics 
and aging.  The VA examiner stated that the appellant did not 
seek medical attention for his back condition until 2007, five 
years after discharge from the military, and a diagnosis of 
degenerative disc disease of the spine was not made until the 
January 2008 MRI report, six years after leaving the military.  
In regard to the T3 compression fracture, the VA examiner noted 
that it is more likely from a traumatic event.  The VA examiner 
noted that although the appellant mentioned a fall in the 
military, there was no prior mention of this and no evidence of 
it in his service treatment records.  

In the March 2010 hearing, the appellant expressed his  belief 
that his back problems were caused by the nature of his job in 
the military, where he assisted in loading 1000 pound bombs.  He 
described a specific incident where his neck was jarred during 
his work.  (See Tr. at p. 6).  He reported that he did not see a 
physician for his back pain in service, and did not want to wait 
two months to have a physician check his back upon separation 
from service.  (See Tr. at p. 10).   He reported that he first 
saw a doctor for back pain following service in November 2007.  
(See Tr. at p. 11).  He reported that he did not go for treatment 
for his back until five years after service because he did not 
think he had a problem with his back.  He reported that the pain 
was still there, but he felt it was a strained muscle and just 
dealt with the pain.  He also noted that he did not have 
insurance.  Id.         

In a March 2009 statement, the appellant's fiancé stated that she 
had known the appellant for five years and during that time he 
had always complained of chronic back pain.  Lay statements may 
be competent to support a claim for service connection where the 
events or the presence of disability, or symptoms of a disability 
are subject to lay observation.  See Jandreau v. Nicholson, 492 
F.3d 1372, 1377 (Fed. Cir. 2007).  As a lay person, the 
appellant's fiancé is competent to observe the appellant's 
reports of back pain and the Board finds her credible in this 
regard.  However, the appellant's fiancé noted that she had only 
known the appellant for five years prior to March 2009, 
indicating she had known him since March 2004, two years after 
his discharge from service.  Although the fiancé's statement 
supports the appellant's assertion that he has had continuous 
back pain, it only supports his assertion from March 2004.  Thus, 
the Board finds that the appellant's fiancé's statement is less 
probative than evidence of record that is more contemporaneous to 
the appellant's service.  

An April 2008 buddy statement from B.F., who was attached to the 
same unit as the appellant indicates that the appellant's 
aviation ordinanceman work involved loading heavy weapons.  B.F. 
did not state that he saw the appellant injure his back during 
service or make any comments specific to the appellant.  The 
Board finds B.F. to be competent to report on the nature of the 
work of aviation ordinancemen, and finds B.F., and the appellant, 
to be credible in this regard.  However, as B.F.'s statement does 
not give any specific information pertaining to the appellant, 
the statement has limited probative value.

The appellant has contended that his cervical, thoracic and 
lumbar spine disabilities are related to service.  Although a lay 
person may be competent to report the etiology of a disability, 
the Veteran's cervical, thoracic and lumbar spine disabilities 
are not, in the Board's opinion, the type of disorders which are 
susceptible to lay opinion concerning etiology.  See Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Thus, the appellant is 
not competent to relate his cervical, thoracic or lumbar spine 
disability to service.

Service connection may be established by a showing of continuity 
of symptomatology since service.  The appellant has consistently 
asserted that he has had symptoms of pain in his cervical, 
thoracic and lumbar spine since service.  In his March 2002, 
report of medical assessment upon separation from service, the 
appellant noted that he had recurring back pain, but did not seek 
medical care for the pain.  The appellant's testimony indicated 
he did not seek medical treatment for back pain, but it was 
constant.  The absence of any corroborating medical evidence 
supporting his assertions, in and of itself, does not render his 
statements incredible, although such absence is for consideration 
in determining credibility.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1336 (Fed. Cir. 2006) (noting that the absence of 
contemporaneous medical documentation may go to the credibility 
and weight of a veteran's lay testimony, but the lack of such 
evidence does not, in and of itself, render the lay testimony 
incredible).  Although the appellant did not seek medical 
treatment for a cervical, thoracic, or lumbar spine disability 
until he filed a claim for service connection, this alone cannot 
render his statements incredible.  As the appellant's statements 
have been consistent since service and the appellant is competent 
to report that he has experienced neck and back pain since 
service, the Board finds the appellant's statements credible.  
Moreover, the appellant's statement that he has had pain since 
service is supported by his fiancé's March 2009 statement that he 
had experienced back pain in the five years she had known him.  

The Board finds that the evidence is in equipoise as to whether 
the appellant's cervical, thoracic and lumbar spine disabilities 
are related to service.  Although the March 2009 medical opinion 
from Dr. J.C., M.D., does not specifically indicate that he 
reviewed the appellant's claims folder, the medical history 
reported in the opinion is consistent with the other evidence of 
record, including the fact that the appellant noted "reoccurring 
back pain" upon discharge from service.  Dr. J.C. noted that the 
appellant had experienced continuous pain since that time and 
stated that he believed there was every indication that the back 
pain and MRI findings were related to the heavy lifting that was 
done in service.  Dr. J.C. provided a rationale for the opinion, 
noting that the appellant had no other history of injury before 
or after his time in service.  This is consistent with the 
appellant's hearing testimony that he has had a desk job 
following service.  (See March 2010 Hearing transcript (Tr.) at 
p. 11).  The Board finds the appellant's statements credible that 
he constantly lifted heavy weight in service as part of his MOS 
as an aviation ordinanceman.  The May 2009 VA examiner opined 
that there was no nexus between the appellant's current back 
disabilities and service.  However, the examiner did not consider 
the appellant's statements that he has had continuous neck and 
back pain since service in the rationale.  The Board finds the 
appellant's statements that he has had continuous neck and back 
pain since service to be credible.  Therefore, the Board finds 
the May 2009 VA examination report to have less probative value 
than the other evidence of record.

Service connection may be granted upon a showing of continuity of 
symptoms since service supported by medical evidence of a nexus.  
The Board finds the appellant's statements that he has had 
cervical, thoracic and lumbar spine pain since service to be 
credible, particularly since he noted that he had recurring back 
pain upon separation from service and did not have a focused 
physical examination upon separation from service.  The March 
2009 opinion from Dr. J.C., M.D., is consistent with the evidence 
of record and supports the appellant's claim that there is a 
nexus between his cervical, thoracic and lumbar disabilities and 
service.   See Savage, 10 Vet. App. at 498 (indicating that, even 
in situations of continuity of symptomatology after service, 
there still must be medical evidence relating the current 
conditions at issue to that symptomatology).  As there are 
medical opinions both for and against the appellant's claim,  and 
the Board finds the appellant's claim that he has experienced 
continuous pain since service to be credible, the Board finds the 
evidence to be in equipoise.  Consequently, with resolution of 
doubt in the appellant's favor, the Board finds that the evidence 
of record supports service connection for bulging annulus C3-6 
with spondylolysis and degenerative changes of the cervical 
spine, T3 chronic superior endplate compression fracture and T9-
10 posterior disc protrusion of the thoracic spine, and L4-5 disc 
bulge and L5-S1 disc protrusion of the lumbar spine.   


ORDER

Entitlement to service connection for bulging annulus C3-6 with 
spondylosis and degenerative changes of the cervical spine is 
granted.

Entitlement to service connection for T3 chronic superior 
endplate compression fracture and T9-10 posterior disc protrusion 
of the thoracic spine is granted.

Entitlement to service connection for L4-5 disc bulge and L5-S1 
disc protrusion of the lumbar spine is granted. 




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


